DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azuolas (USPPGPubN 20200162796, referred to as Azuolas).
Regarding claims 1, 14 and 15:
A system, comprising one or more computer processors that execute machine-readable instructions to perform: 
Azuolas teaches displaying a live video distributed by a distributing user on a first screen presented to a viewing user, (Azuolas, generate a live stream of digital content corresponding to the video and/or audio created/provided by the broadcaster, [0007], Figs. 1A, 2); 
Azuolas teaches generating advice information to the distributing user during distribution of the live video, (Azuolas, a broadcaster is providing video-based commentary about a sports game, and in which chat messages from one or more viewers, [0009], Fig 1B); and 
Azuolas teaches displaying the advice information on a second screen presented to the distributing user, wherein the displaying of the advice information includes not displaying the advice information on the first screen, (Azuolas, the viewers may consume the video-based commentary about the event on their respective client devices/”second screen” as they are watching the event itself on another device, [0010]; a profile for a user that has designated their content as private, only allowing direct link access to live/replay streams and archive access to broadcasters that the user has followed, [0035]).
Regarding claim 2:
Azuolas teaches the system of claim 1, wherein the generating of the advice information includes generating the advice information based at least on viewing user information related to the viewing user, (Azuolas, communication between broadcaster of a live stream of video-based commentary and corresponding viewers of copies of the live stream, of chat messages, [0103], Fig. 2 wherein chat information (chat messages and/or system event messages) shared amongst the broadcaster and their associated viewers, [0122]).
Regarding claim 3:
Azuolas teaches the system of claim 2, wherein the viewing user information includes at least one of use history of the viewing user and update history of the viewing user’s profile, (Azuolas, a profile for a user that has designated their content as private, only allowing direct link access to live, [0035] wherein the user profile includes customized content, [0089]; update user profiles, [0099], Fig. 2).
Regarding claim 4:
Azuolas teaches the system of claim 1, wherein the displaying of the advice information includes displaying the advice information related to the viewing user in response to the viewing predetermined action, (long the right hand side of FIG. 28, multiple broadcasters may be providing respective video-based commentaries regarding the same live event, and any one of the available commentaries from different broadcasters may be selected at will by a given viewer, [0238], Fig. 28).
Regarding claim 5:
Azuolas teaches the system of claim 1, wherein the generating of the advice information includes generating the advice information based at least on information input by a user supervising the distributing user, (Azuolas, providing relatively low latency copies of live video streams with relatively high quality (e.g., high definition HD and high bit rate, such as 2 to 5 megabits per second), synchronizing such low latency and high quality copies of a live video stream amongst multiple viewers, [0005]).
Regarding claim 6:
Azuolas teaches the system of claim 1, wherein the generating of the advice information includes generating the advice information based at least on distribution performance information related to distribution performance of the live video, (Azuolas, the media server may be configured to set a target segment length (duration) of each segment, [0157]-[0158]; individual server information such as server status active/shutdown, numbers of active connections to live streams, current capacity, date/time of when server first came online for availability, [0197]).
Regarding claim 7:
Azuolas teaches the system of claim 1, wherein the generating of the advice information includes generating the advice information based at least on distributing user information related to the distributing user, (Azuolas, the information presented to the user depends on popularity of live video stream, [0095], [0011], [00013]). 
Regarding claim 8:
Azuolas teaches the system of claim 1, wherein the generating of the advice information includes generating the advice information based at least on external service information obtained from an external service, (Azuolas, collecting of event information and/or news (e.g., from external Internet providers), maintaining relevant event information).
Regarding claim 9:
Azuolas teaches the system of claim 1, wherein the generating of the advice information includes generating the advice information through analysis of images and/or audio included in the live video, (Azuolas, audio and/or visual indications and content are presented simultaneously with digital audio and/or video media using multiple tracks and/or display frames, [0081], [00215]).
Regarding claim 10:
Azuolas teaches the system of claim 1, wherein the displaying of the advice information includes displaying, in a comment display area that is included in the second screen and displays at least a first comment corresponding to an action performed by the viewing user, a second comment corresponding to the advice information, (Azuolas, Fig. 28/ items 258A and 252A, [0238]). 
Regarding claim 11:
Azuolas teaches the system of claim 10, wherein the comment display area is configured to display the first comment in a first manner and to display the second comment in a second manner that is different from the first manner, (Azuolas, Fig. 28/ items 258A and 252A, [0238]).
Regarding claim 12:
Azuolas teaches the system of claim 10, wherein the comment display area is configured to display a plurality of comments to be arranged in order of occurrence, (Azuolas, system-related messages and event information updates (if present) in the same order and relative time of occurrence as if the viewer were watching the live stream in essentially real-time when originally broadcasted by the broadcaster, [0137]).
Regarding claim 13:
Azuolas teaches the system of claim 10, wherein the displaying of the advice information includes displaying, in the comment display area, the second comment corresponding to the advice information related to the viewing user next to the first comment corresponding to the action performed by the viewing user, (Azuolas, Figs. 2 and 28).
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        July 12, 2022